PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 1) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material under §240.14a-12 Sigma Designs, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Sigma Designs, Inc. 1778 McCarthy Blvd. Milpitas, California 95035 (408) 262-9003 July 23, 2012 Dear Fellow Shareholders: We arewriting to provide you a very important update about the election of directors at the Annual Meeting of Shareholders of Sigma Designs, Inc., which is currently scheduled to be held on August 7, 2012. Your Board has determined to reduce the number of nominees that it recommends for Sigma’s slate of directors from four to three nominees to ensure that one Potomac nominee is elected to the Board at the Annual Meeting even if you vote on the Company’s WHITE proxy card.We believe our new WHITE proxy card will provide many shareholders the voting alternative they most desire – an opportunity to guarantee the addition of a new perspective to the Board without the risk of creating a split, and potentially stalemated, board, or turning over control of the Company to Potomac’s nominees through the unpredictability of cumulative voting, which can produce results contrary to the shareholders’ real intent. In light of the number of shares held by Potomac and the mechanics of cumulative voting, the Board believes there is a significant risk that the ultimate outcome of the election of directors may not reflect the true desire of the Company’s shareholders.While cumulative voting is a shareholder friendly process, it can also lead to unintended results when a shareholder, particularly a dissident hedge fund seeking to obtain control of the Company, can cumulate votes in a manner that ultimately results in an election outcome that may not be desired by more than a majority of the votes cast. Your Board continues to believe now is not the time to disrupt the recent momentum gained from the Company’s strategic plan by turning over control of the Board to a dissident hedge fund that only recently began acquiring shares earlier this year.We believe that we are at a critical junction in the implementation of our strategic plan, with some significant successes already realized, and that any delay in executing our plan could have significant adverse consequences.We also believe the negative impact that this turnover would have on our key employees and our relationships with our customers and strategic partners would be very detrimental to shareholder value.However, we also accept that having a new perspective on the Board will help us execute on one of our top priorities of streamlining expenses as well as evaluate and focus our progress in the future.In fact, in addition to welcoming one of Potomac’s nominees to the Board, we are committed to continue our search for new independent directors with appropriate qualifications to join the Board following the Annual Meeting. As we have navigated through this proxy contest, we have had an opportunity to visit and speak with many of our shareholders.We appreciate the time that shareholders have taken to read our written materials and listen to our message.Likewise, we too have listened to you, the shareholders.We have heard your feedback, both positive and negative.One thing that we have heard clearly from you is that shareholders would like a new perspective on the Board. Accordingly, we are amending our proxy materials to nominate three directors for election to the Board.We strongly urge you (1) to read the accompanying supplemental proxy material carefully and vote FOR the nominees proposed by the Board of Directors by using the enclosed amended WHITE proxy card and (2) not to return any gold proxy card sent to you by Potomac. If you vote using a gold proxy card sent to you by Potomac, you can subsequently revoke it by using the WHITE proxy card to vote by telephone, by Internet, or by signing, dating and returning the WHITE proxy card in the postage-paid envelope provided. Only your last-dated proxy will count—any proxy may be revoked at any time prior to its exercise at the Annual Meeting as described in our proxy materials. If you already submitted a WHITE proxy card or voted, your vote remains valid and you do not need to vote again in connection with this supplement. If you have any questions on how to vote, please contact the firm assisting us in the solicitation of proxies, Innisfree M&A Incorporated, toll-free, at 1-888-750-5834; banks and brokers may call collect at 1-212-750-5833. We thank you for your continued support and interest in Sigma Designs. Sincerely yours, William J. Almon Thinh Q. Tran Chairman of the Board President and Chief Executive Officer Sigma Designs, Inc.
